        Case 1:20-cv-00120-GSK Document 25             Filed 09/21/21    Page 1 of 27




                                           Slip Op. 21-

                   UNITED STATES COURT OF INTERNATIONAL TRADE


  GOVERNMENT OF ARGENTINA,
                    Plaintiff,
          and
  LDC ARGENTINA, S.A.,
                    Consolidated Plaintiff,
          v.                                     Before: Gary S. Katzmann, Judge
                                                 Consol. Court No. 20-00119
  UNITED STATES
                    Defendant,
          and
  NATIONAL BIODIESEL BOARD FAIR
  TRADE COALITION,
                    Defendant-Intervenor.


                                          OPINION

[The court denies Plaintiffs’ motion for judgment on the agency record and sustains Commerce’s
Final Results.]
                                                                    Dated: September 21, 2021

Frank H. Morgan, Trade Law Defense PLLC, of Alexandria, VA, argued for Plaintiff Government
of Argentina.

Jessica E. Lynd, White & Case, LLP, of Washington, D.C., argued for Consolidated Plaintiff LDC
Argentina, S.A. With them on the joint brief was Gregory J. Spak.

Joshua E. Kurland, Trial Attorney, Commercial Litigation Branch, Civil Division, U.S.
Department of Justice, of Washington, D.C., argued for Defendant United States. With him on
the brief were Brian M. Boyton, Acting Assistant Attorney General, Jeanne E. Davidson, Director,
and L. Misha Preheim, Assistant Director. Of Counsel Ayat Mujais, Attorney, Office of the Chief
Counsel for Trade Enforcement & Compliance.
Myles S. Getlan, Cassidy Levy Kent (USA) LLP, of Washington, D.C., for Defendant-Intervenor
National Biodiesel Board Fair Trade Coalition. With him on the brief were Jack A. Levy, Thomas
M. Beline, and Chase J. Dunn.
        Case 1:20-cv-00120-GSK Document 25                 Filed 09/21/21     Page 2 of 27

Consol. Court No. 20-00119                                                                    Page 2


       Katzmann, Judge: This case involves a challenge to the Department of Commerce’s

(“Commerce”) changed circumstances review (“CCR”) of the countervailing duty (“CVD”) order

for biodiesel from Argentina. Plaintiff the Government of Argentina (“GOA”) and Consolidated

Plaintiff LDC Argentina S.A. (“LDC”), a processor and exporter of biodiesel from Argentina,

(collectively, “Plaintiffs”), bring this action against the United States (“the Government”) to appeal

Commerce’s Biodiesel from Argentina: Final Results of Countervailing Duty Changed

Circumstances Review, 85 Fed. Reg. 27,987 (Dep’t Commerce May 12, 2020) (“Final Results”).

Specifically, Plaintiffs argue that Commerce’s Final Results were: (1) not in accordance with law

because they applied an impermissible statutory framework; (2) supported by speculation rather

than substantial evidence; and (3) unlawfully issued after the regulatory deadline. Joint Mem. of

Points and Auths. in Supp. of Pl.’s and Consol. Pl.’s Rule 56.2 Mot. for J. Upon the Agency R.,

Dec. 7, 2020, ECF No. 24 (“Pls.’ Br.”). The Government and Defendant-Intervenor the National

Biodiesel Board Fair Trade Coalition (“NBB”) oppose Plaintiffs’ claims. Def.’s Resp. to Pls.’

Rule 56.2 Mot. For J. Upon the Agency R., ECF No. 26, Feb. 22, 2021 (“Def.’s Br.”); Def.-Inter.

Nat’l Biodiesel Bd. Fair Trade Coal.’s Resp. to Pl.’s Rule 56.2 Mot. for J. on the Agency R., Feb.

22, 2021, ECF No. 25 (“Def.-Inter.’s Br.”). The court denies Plaintiffs’ motion for judgment on

the agency record and sustains Commerce’s Final Results.

                                         BACKGROUND

       I.      Legal & Regulatory Framework

       To empower Commerce to offset economic distortions caused by countervailable subsidies

and dumping, Congress promulgated the Tariff Act of 1930. Sioux Honey Ass’n v. Hartford Fire

Ins., 672 F.3d 1041, 1046–47 (Fed. Cir. 2012); ATC Tires Priv. Ltd. v. United States, 42 CIT __,

__, 322 F. Supp. 3d 1365, 1366 (2018). That Act, “as amended, allows Commerce to impose . . .
        Case 1:20-cv-00120-GSK Document 25                Filed 09/21/21     Page 3 of 27

Consol. Court No. 20-00119                                                                    Page 3


duties on imports that injure domestic industries.” Guangdong Wireking Housewares & Hardware

Co. v. United States, 745 F.3d 1194, 1196 (Fed. Cir. 2014). “Under the Tariff Act’s framework,

Commerce may -- either upon petition by a domestic producer or of its own initiative -- begin an

investigation into potential countervailable subsidies and, if appropriate, issue orders imposing

duties on the subject merchandise.” ATC Tires, 322 F. Supp. 3d at 1366–67; see also 19 U.S.C.

§§ 1671, 1673; Sioux Honey, 672 F.3d at 1046–47. A subsidy is countervailable if the following

elements are satisfied: (1) a government or public authority has provided a financial contribution;

(2) a benefit is thereby conferred upon the recipient of the financial contribution; and (3) the

subsidy is specific to a foreign enterprise or foreign industry, or a group of such enterprises or

industries. 19 U.S.C. § 1677(5). If Commerce determines that the government of another country

is providing, directly or indirectly, a countervailable subsidy with respect to the manufacture,

production, or export of a class or kind of merchandise imported, sold, or likely to be sold for

import, into the United States, and the International Trade Commission (“ITC”) determines that

an industry in the United States is materially injured or threatened with material injury thereby,

then Commerce shall impose CVDs upon such merchandise equal to the amount of the net

countervailable subsidy. See 19 U.S.C. § 1671(a).

       Usually, antidumping (“AD”) and CVD orders undergo periodic administrative review

pursuant to 19 U.S.C. § 1675(a). CCRs, on the other hand, are authorized by 19 U.S.C. § 1675(b)

and occur when Commerce “receives information concerning, or a request from an interested party

for a review of . . . a final affirmative determination” that “shows changed circumstances sufficient

to warrant a review of such determination.” 19 U.S.C. § 1675(b)(1). Under Commerce’s

implementing regulation, “[a]n interested party may request a changed circumstances review . . .

of an order” and the Secretary “will determine whether to initiate a changed circumstances review”
        Case 1:20-cv-00120-GSK Document 25                 Filed 09/21/21      Page 4 of 27

Consol. Court No. 20-00119                                                                     Page 4


within forty-five days after such a request is filed. 19 C.F.R. § 351.216(b). “Unless the Secretary

finds that good cause exists, the Secretary will not review a final determination in an investigation

. . . less than 24 months after the date of publication of notice of the final determination.” 19

C.F.R. § 351.216(c). On the other hand, “if the Secretary decides that changed circumstances

sufficient to warrant a review exist, the Secretary will conduct a changed circumstances review.”

19 C.F.R. § 351.216(d).

       A changed circumstances review is conducted in accordance with 19 C.F.R. § 351.221. Id.

Procedurally, that regulation provides that “after receipt of a timely request for a review, or on the

Secretary’s own initiative when appropriate, the Secretary will:” (1) publish the notice of review

initiation in the Federal Register; (2) send questionnaires requesting factual information to

appropriate interest parties; (3) conduct a verification if appropriate; (4) issue a preliminary

determination and publish the notice of the preliminary determination in the Federal Register,

including rates determined and an invitation for argument; (5) issue a final determination and

publish the notice of the final decision in the Federal Register; and (6) instruct the Customs Service

to collect cash deposits at the revised rates on future entries, if cash deposit rates were revised. 19

C.F.R. § 351.221(b). The final decision in a changed circumstances review must be issued “within

270 days after the date on which the changed circumstances review is initiated, or within 45 days

if all parties to the proceeding agree to the outcome of the review.” 19 C.F.R. § 351.216(e).

Substantively, “a CCR may address a broad range of matters and the only limitation in the statute

is the requirement that there be changed circumstances sufficient to warrant a review.” Marsan

Gida Sanayi Ve Ticaret A.S. v. United States, 35 CIT 222, 228 (2011) (“Marsan Gida”); see also

Or. Steel Mills Inc. v. United States, 862 F.2d 1541, 1543–44 (Fed. Cir. 1988).
        Case 1:20-cv-00120-GSK Document 25                Filed 09/21/21      Page 5 of 27

Consol. Court No. 20-00119                                                                       Page 5


       II.    Factual and Procedural History
              A.      The Underlying CVD Investigation
       On April 12, 2017, Commerce initiated a CVD investigation into imports of biodiesel from

Argentina and Indonesia, based on a petition filed by NBB. Biodiesel from Argentina and

Indonesia: Initiation of Countervailing Duty Investigations, 82 Fed Reg. 18,423, 18,424 (Dep’t

Commerce Apr. 19, 2017). During this investigation, Commerce selected LDC as a mandatory

respondent, as well as its affiliate Louis Dreyfus Claypool. 1 See Biodiesel from the Republic of

Argentina: Final Affirmative Countervailing Duty Determination, 82 Fed. Reg. 53,477 (Dep’t

Commerce Nov. 16, 2017). On November 16, 2017, Commerce published its final determination

in the CVD investigation. Id. Commerce concluded that the GOA’s export tax on soybeans, which




1
 In CVD investigations or administrative reviews, Commerce may select mandatory respondents
pursuant to 19 U.S.C. § 1677f-1(e)(2), which provides:

       If the administering authority determines that it is not practicable to determine
       individual countervailable subsidy rates under paragraph (1) because of the large
       number of exporters or producers involved in the investigation or review, the
       administering authority may—

              (A) determine individual countervailable subsidy rates for a reasonable
              number of exporters or producers by limiting its examination to—

                      (i) a sample of exporters or producers that the administering
                      authority determines is statistically valid based on the information
                      available to the administering authority at the time of selection, or

                      (ii) exporters and producers accounting for the largest volume of the
                      subject merchandise from the exporting country that the
                      administering authority determines can be reasonably examined; or

              (B) determine a single country-wide subsidy rate to be applied to all
              exporters and producers.

       The individual countervailable subsidy rates determined under subparagraph (A)
       shall be used to determine the all-others rate under section 1671d(c)(5) of this title.
        Case 1:20-cv-00120-GSK Document 25              Filed 09/21/21    Page 6 of 27

Consol. Court No. 20-00119                                                                Page 6


was thirty percent higher than the export tax on biodiesel, was designed to benefit biodiesel

producers, since soybeans are the primary input for biodiesel. Mem. from G. Taverman to J.

Maeder “Issues and Decision Memorandum for the Final Determination in the Countervailing

Duty Investigation of Biodiesel from the Republic of Argentina 25–28 (Dep’t Commerce Nov. 6,

2017). Consequently, Commerce determined that LDC was the beneficiary of a subsidy program

and received soybeans for less-than-adequate remuneration (“LTAR”) due to export taxes. Id. On

January 4, 2018, Commerce published its CVD Order, setting the duty rate for biodiesel from

Argentina at 72.28%. Biodiesel from the Republic of Argentina and the Republic of Indonesia:

Countervailing Duty Orders, 83 Fed. Reg. 522 (Dep’t Commerce Jan. 4, 2018). 2

              B.      The CCR Investigation

       On September 21, 2018, the GOA petitioned Commerce to undertake a CCR of the CVD

Order. GOA’s Letter re Biodiesel from Argentina: Request for Changed Circumstances Review

(Sept. 21, 2018), P.R. 1. The GOA wanted Commerce to adjust the cash deposit rates on biodiesel

to reflect purported changes in Argentina’s export tax regime. Id. On November 13, 2018,

Commerce initiated a CCR of the CVD Order. See Biodiesel from Argentina: Initiation of

Changed Circumstances Reviews of the Antidumping and Countervailing Duty Orders, 83 Fed.

Reg. 56,300 (Dep’t Commerce Nov. 13, 2018) (“CCR Initiation”). On July 9, 2019, Commerce

issued preliminary results in the CCR, stating that it had found changed circumstances warranting

calculation of a new cash deposit rate. Biodiesel from Argentina: Preliminary Results of Changed

Circumstances Reviews of the Antidumping and Countervailing Duty Orders, 84 Fed. Reg. 32,714,

32,719 (Dep’t Commerce July 9, 2019) (“Preliminary Results”). In particular, Commerce found



2
 A clerical error correction was issued on January 23, 2018. Biodiesel from the Republic of
Argentina and the Republic of Indonesia: Countervailing Duty Orders, 83 Fed. Reg. 3,114 (Dep’t
Commerce Jan. 23, 2018).
          Case 1:20-cv-00120-GSK Document 25           Filed 09/21/21    Page 7 of 27

Consol. Court No. 20-00119                                                              Page 7


that Argentine export taxes on soybeans and biodiesel had converged since the original

investigation, demonstrating that the GOA was no longer using these export taxes to encourage

development of the Argentine biodiesel industry. Id. at 32,718–19. Commerce preliminarily

determined that the CVD rate for biodiesel should be decreased from 72.28% to 0.19%. Id. at

32,719.

       On July 12, 2019, NBB and LDC submitted additional factual information as interested

parties. See Issues and Decisions Mem. For the Final Results of the Changed Circumstances

Review of the Countervailing Duty Order: Biodiesel from Argentina 2 (May. 5, 2020), P.R. 128

(“IDM”). On August 26, 2019, at the request of NBB, Commerce conducted a verification of the

GOA in connection with the CCR and successfully verified the accuracy and completeness of the

information the GOA had provided. NBB’s Letter re Biodiesel from Argentina: Petitioner’s

Request for Verification (July 29, 2019), P.R. 66; Mem. from M. Hoadley to File re Changed

Circumstances Review of the Countervailing Duty Order on Biodiesel from Argentina;

Verification of Information Submitted by the Government of Argentina (Sept. 5, 2019), P.R. 81.

In the following months, Commerce and interested parties placed additional factual information

on the record to reflect continuing changes to the GOA’s export tax regime and the biodiesel

market. 3 First, on October 16, 2019, Commerce placed additional factual information on the

record regarding current biodiesel prices. IDM at 3. On October 24, 2019, NBB placed additional

factual information on the record regarding the biodiesel market. Id. On December 17, 2019,

Commerce placed additional factual information on the record regarding tax regime changes, in



3
  Between issuing the Preliminary Determination and the Final Determination, Commerce had
several meetings with the interested parties. Pls.’ Br. at 7. During this time, Commerce also
discussed the CCR with Governor Reynolds, Congressman LaHood, Senator Alexander and
Senator Grassley via email and during ex parte discussions. Id. at 7–8 (setting forth record
citations).
        Case 1:20-cv-00120-GSK Document 25              Filed 09/21/21    Page 8 of 27

Consol. Court No. 20-00119                                                                Page 8


the form of a decree made by the newly elected president of Argentina, Alberto Fernandez. Id.

The GOA and NBB then submitted additional information and comments in response. Id. at 4.

On March 11, 2020, Commerce placed additional factual information on the record regarding

another decree issued by the GOA concerning export taxes, upon which the parties also

commented. Id. At the end of Commerce’s CCR investigation, the record showed that, between

December 17, 2019, and March 11, 2020, the GOA increased the export tax on soybeans from

roughly twenty-five to thirty-three percent due to multiple changes to the GOA’s export tax

regime. Id. at 5–6.

       Of further relevance to Plaintiffs’ challenge is the timeline and extensions of Commerce’s

investigation. After initiating the CCR in November 2018, on January 28, 2019, Commerce tolled

all deadlines affected by a partial government shutdown. Mem. from G. Taverman to Record re

Deadlines Affected by the Partial Shutdown of the Fed. Gov’t (Jan. 28, 2019), P.R. 20.

Subsequently, on August 2, 2019, Commerce placed a thirty-four day hold on the deadlines

relevant to this specific case. Mem. from C. Baskin-Gerwitz to File re Changed Circumstances

Reviews of the Antidumping and Countervailing Duty Orders on Biodiesel from Argentina:

Holding of Deadlines (Aug. 2, 2019), P.R. 69. Commerce reinstated the deadlines for the case on

September 5, 2019. Mem. from C. Baskin-Gerwitz to File re Changed Circumstances Reviews of

the Antidumping and Countervailing Duty Orders on Biodiesel from Argentina: Publ’n of

Verification Rep. and Reinstatement of Deadlines (Sept. 5, 2019), P.R. 79. On September 11,

2019, NBB requested an indefinite suspension of the deadlines for briefs and the final decision.

NBB’s Letter re Biodiesel from Argentina: Request for Meeting and Extension of Briefing

Schedule (Sept. 11, 2019), P.R. 82. On the same day, NBB requested that Commerce accept

additional factual information. IDM at 3. The next day, the GOA responded, stating that a brief
        Case 1:20-cv-00120-GSK Document 25                 Filed 09/21/21      Page 9 of 27

Consol. Court No. 20-00119                                                                     Page 9


extension of deadlines was acceptable, and Commerce issued a short extension of the deadlines.

Id.

       On May 12, 2020, Commerce issued its final results of the CCR.             See generally Final

Results; IDM. The Final Results concluded that there were not changed circumstances sufficient

to warrant a recalculation of the cash deposit rate for biodiesel. 85 Fed. Reg. at 27,989. Commerce

issued its Final Results 546 days after initiating the CCR, 294 days past the regulatory deadline

for CCR determinations. See CCR Initiation; Final Results; 19 C.F.R. § 351.216(e).

               C.      Procedural History of the Litigation

       The GOA initiated this litigation on June 11, 2020, and filed its complaint on July 10, 2020.

Summons, ECF No. 1; Compl., ECF No. 9. LDC initiated a similar challenge on June 11, 2020,

and filed its complaint on July 10, 2020. LDC’s Summons, LDC Argentina S.A. v. United States,

No. 20-119, June 11, 2020, ECF No. 1; LDC’s Compl., LDC Argentina S.A. v. United States, No.

20-119, July 10, 2020, ECF No. 10. On August 13, 2020, the court granted a consent motion to

consolidate the two cases, and LDC was added as a Consolidated Plaintiff to this action. Consol.

Order, Aug. 13, 2020, ECF No. 17. On December 7, 2020, Plaintiffs filed a joint motion for

judgment on the agency record, arguing that Commerce’s Final Results were not supported by

substantial evidence, otherwise not in accordance with law, and untimely decided. Pls.’ Br. at 1–

3, 15–17. The Government and NBB filed response briefs to Plaintiffs’ motion on February 22,

2021. Def.’s Br., ; Def.-Inter.’s Br. Plaintiffs filed their joint reply brief on March 22, 2021. Joint

Reply in Supp. Of Pl.’s and Consol. Pl.’s Rule 56.2 Mot. For J. Upon the Agency R., Mar. 22,

2021, ECF No. 27 (“Pls.’ Reply Br.”). Oral argument was held on July 8, 2021. Oral Arg., ECF

No. 37. Prior to oral argument, the court issued and the parties responded to questions regarding

the case. Ct.’s Letter re: Questions for Oral Arg., June 24, 2021, ECF No. 32; Joint Resp. to Oral
       Case 1:20-cv-00120-GSK Document 25                 Filed 09/21/21     Page 10 of 27

Consol. Court No. 20-00119                                                                   Page 10


Arg. Questions Addressed to Pl. and Consol. Pl., July 2, 2021, ECF No. 34 (“Pls.’ Resp. to Oral

Arg. Questions”); Def.’s Resp. to Ct.’s June 24, 2021 Questions for Oral Arg., July 2, 2021, ECF

No. 35 (“Def.’s Resp. to Oral Arg. Questions”); Def.-Inter Nat’l Biodiesel Bd. Fair Trade Coal.’s

Response to the Ct.’s Questions in Advance of Oral Arg., July 2, 2021, ECF No. 33. As directed

by the court, the parties also filed briefs following oral argument. Pl. and Consol.-Pl.’s Joint Post-

Arg. Submission, July 15, 2021, ECF No. 39; Def.’s Suppl. Submission, July 15, 2021, ECF No.

40; Def.-Inter. Nat’l Biodiesel Bd. Fair Trade Coal.’s Suppl. Comments Following Oral Arg., July

15, 2021, ECF No. 38.

                      JURISDICTION AND STANDARD OF REVIEW

       The court has jurisdiction over this action pursuant to 28 U.S.C. § 1581(c) and 19 U.S.C.

§ 1516a(a)(2)(A)(i)(I) and (a)(2)(B)(ii). The standard of review in this action is set forth in 19

U.S.C. § 1516a(b)(l)(B)(i): “[t]he court shall hold unlawful any determination, finding or

conclusion found . . . to be unsupported by substantial evidence on the record, or otherwise not in

accordance with law.” Substantial evidence is “such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.” Consol. Edison Co. v. N.L.R.B., 305 U.S. 197, 229

(1938). “That there is a possibility of drawing two inconsistent conclusions from the evidence

does not preclude the agency’s finding from being supported by substantial evidence.” Haixing

Jingmei Chem. Prod. Sales Co. v. United States, 42 CIT __, __, 335 F. Supp. 3d 1330, 1346 (2018)

(citation omitted).

                                          DISCUSSION

       Plaintiffs argue that: (1) the Final Results were not in accordance with law or the applicable

statutes; (2) Commerce’s determination that Argentina’s export tax regime was in flux was not

supported by substantial evidence; and (3) Commerce’s Final Results were unlawfully issued after
       Case 1:20-cv-00120-GSK Document 25                Filed 09/21/21     Page 11 of 27

Consol. Court No. 20-00119                                                                 Page 11


the regulatory deadline. Pls.’ Br. at 9–21; Pls.’ Reply Br. at 3–13. The Government and NBB

respond that: (1) Commerce conducted the CCR within its broad discretion; (2) substantial record

evidence supports the conclusion that Argentina’s export tax regime was in flux; and (3) Plaintiffs

failed to exhaust their administrative remedies regarding timeliness, and the timeliness claim is

otherwise meritless. Def.’s Br. at 6–25; Def.-Inter.’s Br. at 12–30. The court concludes that

Commerce’s interpretation of the CCR statute was reasonable, that the Final Results were

supported by substantial evidence, and that Plaintiffs failed to exhaust administrative remedies

regarding timeliness of the decision. The court denies Plaintiffs’ motion for judgment on the

agency record and sustains Commerce’s Final Results.

       I.   Commerce Conducted the CCR in Accordance with Law.

       Plaintiffs argue that Commerce applied the incorrect statutory analysis in its CCR. Pl.’s

Br. at 13. Plaintiffs acknowledge that Commerce correctly initiated the CCR pursuant to 19 U.S.C.

§ 1675(b) but contend that Commerce improperly revisited its initiation decision in the Final

Results, rather than performing an analysis of countervailability under 19 U.S.C. § 1677(5)(B)(iii),

(D)(iii) and (E)(iv), as it did in its Preliminary Determination. Id. at 11, 13. The Government

argues that Commerce reconsidered its initial decision and ultimately concluded that there were

not sufficient changed circumstances under 19 U.S.C. § 1675(b), upon which it could accurately

review the underlying CVD Order or adjust the cash deposit rates. Def.’s Br. at 13–14. The

Government argues that Commerce thus reasonably determined that it did not need to make a

further determination about whether there was a countervailable subsidy under 19 U.S.C. §

1677(5). Id. Similarly, NBB argues that Commerce is not required by statute to undertake any

particular analysis during a CCR. Def.-Inter.’s Br. at 22 (citing Marsan Gida, 35 CIT at 228).

NBB notes that Commerce is given significant discretion in conducting CCRs, and that in the past,
       Case 1:20-cv-00120-GSK Document 25                 Filed 09/21/21     Page 12 of 27

Consol. Court No. 20-00119                                                                   Page 12


Commerce has refrained from changing cash deposit rates or re-analyzing countervailability

except under extremely narrow circumstances where it has found “clear cut and discrete” changes

to subsidy programs. Id.

       Throughout the CCR investigation, Commerce relied upon both the CCR provision, 19

U.S.C. § 1675(b), and the CVD provision, 19 U.S.C. § 1677(5), of the Tariff Act of 1930 to

conduct its analysis. Upon initiating the CCR, Commerce noted that “pursuant to section 751(b)(1)

of the Tariff Act of 1930, as amended (the Act), and 19 CFR § 351.216(d), Commerce will conduct

a CCR” of the CVD determination. CCR Initiation, 83 Fed. Reg. at 56,301. Specifically,

Commerce noted that although “[it] may not conduct a CCR of an investigation within 24 months

of the date of the investigation determination in absence of ‘good cause’” pursuant to 19 U.S.C. §

1675(b)(4), the GOA had provided information indicating changes to Argentina’s export tax

regime. Id. Commerce concluded that there was good cause to initiate a CCR pursuant to 19

U.S.C. § 1675(b)(1), (4) and 19 C.F.R. § 351.216. Id. at 56,301–02.

       In the Preliminary Results, Commerce explained that the purpose of its CCR was “not to

reconsider the validity of the determinations made in the AD or CVD investigations . . . [but] to

consider whether circumstances have changed since the end of the POIs such that the cash deposit

rates established by the final determinations . . . are no longer the best estimates for prospective

dumping and subsidization and are therefore no longer appropriate for purposes of collecting

deposits.” 84 Fed. Reg. at 32,716. Commerce preliminarily concluded that, pursuant to 19 U.S.C.

§ 1675(b) and 19 C.F.R. § 351.216, there were changed circumstances warranting recalculation of

the CVD cash deposit rates and preliminarily calculated revised cash deposit rates accordingly.

Id. Commerce did not refer to a specific statute in its analysis, but its calculation of new tentative
          Case 1:20-cv-00120-GSK Document 25              Filed 09/21/21     Page 13 of 27

Consol. Court No. 20-00119                                                                  Page 13


CVD rates demonstrates an analysis of whether a subsidy existed pursuant to 19 U.S.C. § 1677(5).

See id.

          However, after receiving additional factual information, Commerce reversed its position

in the Final Results. Commerce concluded that, pursuant to 19 U.S.C. § 1675(b)(1) and 19 C.F.R.

§ 351.216, “changed circumstances warranting a cash deposit adjustment [did] not exist,” due

largely to changes in the record. Final Results at 27,989; IDM at 4, 12. Commerce further

determined that “the issue of whether a financial contribution exists under the current

circumstances [was] now moot.” IDM at 18. Commerce did not explicitly state which statute it

was interpreting in conducting this analysis, but the lack of discussion of countervailability in the

Final Results reflects its decision to forego an analysis under 19 U.S.C. § 1677(5).

          The court concludes that Commerce did not err in revising its initial decision that changed

circumstances exist because: (1) the statute, while silent as the substantive analysis required by

Commerce in a CCR, requires changed circumstances to exist in order for Commerce to alter the

cash deposit rate; and (2) neither the CCR Initiation nor the Preliminary Results were final agency

decisions. First, the lack of statutory guidance regarding Commerce’s CCR analysis and process

means Commerce’s interpretation of the statute is subject to Chevron deference. See Chevron,

U.S.A., Inc. v. Nat. Res. Def. Council, Inc., 467 U.S. 837 (1984). The court finds persuasive the

reasoning in Marsan Gida, which noted that “the statute authorizing Commerce to conduct a

changed circumstances review, 19 U.S.C. § 1675(b)(1), does not explicitly define what a CCR is

or what a CCR entails.” 35 CIT at 228; cf. Or. Steel Mills Inc., 862 F.2d at 1544 (noting that 19

U.S.C. § 1675(b) “sets out no specific conditions for setting aside an extant . . . affirmative

determination” in the changed circumstances review of an AD order). In Marsan Gida, the court

reasoned that Commerce has discretion to construe the breadth of its CCRs because statutory
        Case 1:20-cv-00120-GSK Document 25                 Filed 09/21/21      Page 14 of 27

Consol. Court No. 20-00119                                                                     Page 14


silence expressly delegates authority to the agency to “elucidate a specific provision of the statute

by regulation.” 35 CIT at 228 (quoting Chevron, 467 U.S. at 843–44). The court noted that it

must “defer to Commerce’s reasonable interpretation of the antidumping and countervailing duty

statute” and that Commerce’s interpretation “need not be the only reasonable interpretation or even

the most reasonable interpretation.” Id. at 230 (citations omitted).

       The Government explains that, at each stage of its investigation, Commerce interpreted 19

U.S.C. § 1675(b) to require “the existence of changed circumstances . . . be demonstrated, not

merely to initiate the CCR, but to revise the final determination from the CVD investigation.”

Def.’s Resp. to Oral Arg. Questions at 3. The Government correctly notes that the statute also

requires that “the party seeking revocation of an order or finding . . . shall have the burden of

persuasion with respect to whether there are changed circumstances sufficient to warrant such

revocation.” See id. at 3–4 (citing 19 U.S.C. § 1675(b)(3)(A)). This language demonstrates that

changed circumstances must be found at each stage of a CCR, a decision that Commerce is free to

revise until the results of its investigation are final. Contrary to Plaintiffs’ claims, this conclusion

does not render the statute’s requirement that Commerce “conduct a review,” 19 U.S.C. §

1675(b)(1), meaningless, but rather appropriately affords Commerce the discretion to review the

entirety of a situation when conducting a CCR. See Pls.’ Resp. to Oral Arg. Questions at 3.

       In sum, as set forth by the Government, Commerce conducts a two-step review at each

stage of the CCR process. See Def.’s Br. at 9. Commerce first determines whether changed

circumstances sufficient to warrant a review exist pursuant to 19 U.S.C. § 1675, and then, if such

circumstances are present, whether the program in question is still countervailable or an adjustment

is warranted. See id. This is evident in the Final Results, where Commerce concluded that there

were “insufficient changed circumstances” and, as a result, expressly declined to “revisit issues
       Case 1:20-cv-00120-GSK Document 25                Filed 09/21/21      Page 15 of 27

Consol. Court No. 20-00119                                                                  Page 15


concerning the existence of a financial contribution.” IDM at 12. The court concludes that

Commerce’s interpretation of the statutory framework was reasonable and in accordance with law.

       Second, preliminary determinations such as the CCR Initiation and Preliminary Results are

not final. See, e.g., NTN Bearing Corp. v. United States, 74 F.3d 1204, 1208 (Fed. Cir. 1995)

(“Preliminary determinations are ‘preliminary’ precisely because they are subject to change”). The

court has specifically held that initiation decisions are preliminary and not final agency

determinations. See, e.g., Tokyo Kikai Seisakusho v. United States, 29 CIT 1280, 1286, 403 F.

Supp. 2d 1287, 1293 (2005) (“Commerce’s initiation of the changed circumstances review is a

preliminary agency action.”); see also Gov’t of People’s Republic of China v. United States, 31

CIT 451, 458, 483 F. Supp. 2d 1274, 1280 (2007) (holding that Commerce’s initiation of a CVD

investigation is not a final agency decision reviewable by the court). As such, Commerce may

change its stance on issues decided preliminarily in its final determinations, so long as it explains

the reasoning for the change and “its decision is supported by substantial evidence and in

accordance with law.” Hyundai Steel v. United States, 42 CIT __, __, 319 F. Supp. 3d 1327, 1343

(2018) (citing Timken Co. v. United States, 23 CIT 509, 515, 59 F. Supp. 2d 1371, 1376 (1999)).

Commerce therefore acted in accordance with law in deciding to revisit its initial determination

that changed circumstances existed in the Final Results.

       Plaintiffs’ argument that Commerce incorrectly applied the CCR statute, rather than the

CVD statute, characterizes the CCR statute too narrowly. Plaintiffs unpersuasively contend that

this case presents an issue of first impression under the CCR statutory provision: whether

Commerce may return to its initiation decision in the Final Results. Pls.’ Resp. to Oral Arg.

Questions at 1–2. However, as explained above, this question was addressed by the court’s

decision in Marsan Gida, which the court finds persuasive in this case. Plaintiffs argue that the
       Case 1:20-cv-00120-GSK Document 25                Filed 09/21/21     Page 16 of 27

Consol. Court No. 20-00119                                                                 Page 16


context of Marsan Gida, referring to a successor-in-interest analysis, differs meaningfully from the

present case, and insist that a substantive analysis pursuant to 19 U.S.C. § 1677(5) is required.

Pls.’ Resp. to Oral Arg. Questions at 2–3. However, the court finds that this argument does not

overcome the preliminary nature of the CCR Initiation and Preliminary Determination, and the

broad discretion afforded to Commerce in conducting CCRs.

       The court concludes that Commerce’s Final Results were in accordance with law because

Commerce reasonably interpreted the statute to require changed circumstances at every stage of

its CCR, and because the CCR Initiation and Preliminary Results were preliminary rather than

final decisions that Commerce was entitled to revisit.

       II.     Commerce’s Final Results were Supported by Substantial Evidence.

       Plaintiffs next challenge Commerce’s Final Results as not supported by substantial

evidence because they claim that: (1) Commerce ignored evidence that undermined its

determination; and (2) Commerce otherwise based its decision on speculation rather than record

evidence.

       As Commerce explained, during the underlying CVD investigation it examined soybean

export restraints that benefited the biodiesel industry in Argentina through a program “designed

and structured to entrust and direct soybean producers to provide Argentine biodiesel producers

with soybeans for LTAR.” Preliminary Results, 84 Fed. Reg. at 32,717–18. The GOA, in its

request for initiation of a CCR, indicated changes in its soybean subsidy program and “attached

three legislative decrees effecting changes across its export tax regime, including changes to the

export taxes applied to soybeans, soybean oil, soymeal, and biodiesel.” CCR Initiation, 83 Fed.

Reg. at 56,301. The GOA also submitted information showing that Argentina’s export tax on

soybeans had been reduced from its rate of roughly twenty-seven to thirty percent during the CVD
       Case 1:20-cv-00120-GSK Document 25                Filed 09/21/21     Page 17 of 27

Consol. Court No. 20-00119                                                                 Page 17


investigation to only eighteen percent. Id. Meanwhile, Argentina’s export tax on biodiesel had

increased from zero percent to fifteen percent, “reducing the export tax differential from

approximately [thirty] percent to [three] percent.” Id. In addition, the GOA pointed out that “there

[had] been no shipments which could be the subject of an administrative review” since the CVD

investigation. Id. at 56,302. Based on this information, Commerce preliminarily concluded that

changed circumstances warranting a change to the cash deposit rates existed and initiated a CCR.

Id. at 56,302. In its Preliminary Results, Commerce cited the GOA’s changes “to the export tax

on soybeans as well as to the export taxes on downstream products (including biodiesel)” to

preliminarily determine that the countervailable LTAR program no longer existed. 84 Fed. Reg.

at 32,718. Commerce also explained that it considered the “export tax on biodiesel in relation to

the export tax on soybeans” and found the convergence between the two tax rates to demonstrate

that the tax regime was no longer “benefitting or encouraging the development of the domestic

biodiesel industry.” Id. at 32,718–19.

       However, based on additional evidence placed on the record after the Preliminary Results,

Commerce reversed this conclusion in the Final Results. By the time the Final Results were issued,

Commerce instead found that “there [were] no longer clear cut and discrete changes to examine.”

IDM at 5. Commerce relied on evidence that since 2016, the tax regime had changed at least seven

times: (1) calling for a monthly reduction of the tax on soybeans by half a percent; (2) increasing

the tax on biodiesel to eight percent; (3) increasing the tax on biodiesel to fifteen percent; (4)

reducing the tax on soybeans to eighteen percent and imposing temporary taxes on soybeans and

biodiesel; (5) setting the taxes on soybeans and biodiesel at thirty and twenty-seven percent

respectively; (6) giving the administration authority to set taxes up to thirty-three percent on

soybeans and biodiesel; and (7) setting the taxes on soybeans and biodiesel at thirty-three and
       Case 1:20-cv-00120-GSK Document 25                Filed 09/21/21     Page 18 of 27

Consol. Court No. 20-00119                                                                 Page 18


thirty percent respectively. Id. at 5–6. The last of these changes was included in Decree 230/2020,

added to the record in March 2020, which also stated that “it [was] essential to establish inclusive

policies for the export activity of regional economies that improve their performance and increase

the competitiveness of the export of goods and services as their added value increases.” Id. at 6.

       Commerce also found that the new GOA administration showed “signs of resorting once

again to the use of differential export taxes as a development tool for specific industries, and

potentially abandoning the policy of neutrality underlying the initiation of this CCR.” Id.

Commerce noted that a draft version of a bill enacted in 2019 stated that export taxes would be

“reduced for goods whose production implies a greater added value from the inputs used and the

National Executive Power [would] develop stimulus policies for the producer.” Id. Commerce

also cited a platform development document from the Justicialist Party, a member of the coalition

supporting President Fernandez, proposing to increase soybean production and adopt policies

promoting the development of exports and products associated with soybeans that added value.

Id. Commerce concluded that the “evidence cited . . . demonstrates a renewed interest in

developing value added industries and soybean derivatives in particular.” Id. at 7.

       Thus, in the Final Results, Commerce ultimately concluded that changed circumstances

warranting a change to the cash deposit rates did not exist. Specifically, Commerce found that

“Argentina’s export tax regime [was] in flux, leading Commerce to conclude that there [were] not

sufficient changed circumstances to warrant such an adjustment. Therefore, Commerce [made] no

changes to the cash deposit rates as listed in the order.” Final Results, 85 Fed. Reg. at 27,989.

Commerce noted that in the past, it had adjusted cash deposit rates outside of administrative

reviews when the alleged changes were “clear cut and discrete, and the effect on the cash deposit

rate was likewise straightforward.” IDM at 5. Commerce found that “there [were] no longer clear
       Case 1:20-cv-00120-GSK Document 25                 Filed 09/21/21     Page 19 of 27

Consol. Court No. 20-00119                                                                  Page 19


cut and discrete changes to examine” based on the seven times since the underlying CVD

investigation in 2016 that Argentina’s export tax regime had changed. Id. at 4–6. In order to avoid

“speculative and incomplete results,” Commerce determined that the GOA had not “demonstrated

sufficient changes to warrant a revision to the cash deposit rates.” Id. at 7–8.

       For the reasons stated below, the court holds that Commerce supported its Final Results

with substantial record evidence. First, case law establishes that it was within Commerce’s

discretion to reconsider its analysis of evidence between the preliminary and final determinations.

Second, the court concludes that Commerce’s Final Results were not based on speculation.

               A.      Commerce Lawfully Weighed the Record Evidence and Supported its
                       Final Results with Substantial Evidence.

       In arguing that the Final Results of the CCR were not supported by substantial evidence,

Plaintiffs emphasize that the original CVD rate was set due to the export tax differential between

soybeans and biodiesel, not the individual export taxes for these two goods. Pls.’ Reply Br. at 8.

Plaintiffs argue that Commerce relied on the export duty differential between soybeans and

biodiesel in its original CVD investigation and in the Preliminary Results but changed its focus to

the individual export taxes in its Final Results without providing any explanation for this change.

Id. at 7–8. Plaintiffs claim that Commerce ignored the fact that the export tax differential between

soybeans and biodiesel remained constant at three percent throughout the CCR period, and thus

did not account for evidence that detracted from its conclusion. Pls.’ Br. at 14–15 (citing 19 U.S.C.

§ 1516a(b)(1)(B)(i); Universal Camera Corp. v. N.L.R.B., 340 U.S. 474, 488 (1951)). Plaintiffs

further argue that the consistent export tax differential establishes changed circumstances and no

other evidence on the record can sufficiently support Commerce’s conclusion in the Final Results

that changed circumstances did not exist. Id. at 15, 20
       Case 1:20-cv-00120-GSK Document 25                Filed 09/21/21      Page 20 of 27

Consol. Court No. 20-00119                                                                  Page 20


       While the Government acknowledges that the export tax differential between soybeans and

biodiesel remained at three percent throughout the review, it responds that Commerce did not rely

solely on this evidence to conclude that there were no changed circumstances sufficient to allow

Commerce to determine the prospective subsidization rate for biodiesel. Def.’s Br. at 16 (citing

IDM at 5, 12). Rather, the Government explains that Commerce initiated the CCR based on the

GOA’s “assertion that there was a straightforward and ‘dramatic’ change to the export tax regime,”

that were not proven during the review. Def.’s Br. at 16; see also Def.-Inter.’s Br. at 14–15. The

Government characterizes the actual changes to the GOA administration’s export tax regime as

“concrete fluctuations” and asserts that relying on a regime “subject to such continual and rapid

change” would have amounted to speculation by Commerce as to the precise changed

circumstances. Def.’s Resp. to Oral Arg. Questions at 9–10; see also Def.-Inter.’s Br. at 14–15.

NBB similarly explains that the GOA’s multiple revisions to its export duty regime led Commerce

to reasonably conclude that a subsidy analysis would be futile. Def.-Inter.’s Br. at 4, 24–25.

Finally, the Government emphasizes that preliminary determinations are subject to change and

that Commerce may change its views based on briefing, arguments, or additional record evidence

in making final determinations. Def.’s Br. at 11–12.

       The court holds that the Final Results were supported by substantial evidence. As an initial

matter, Plaintiffs are incorrect in stating that Commerce did not address the export tax differential

in its analysis of the evidence. Commerce acknowledged that “the GOA is correct that the three

percent differential has been maintained for approximately a year and a half,” but, nevertheless,

noted that there is no Argentine “statutory requirement that a three percent differential be

maintained” and explained that it had concluded that “more changes [were] likely and that such

changes might implement the GOA’s stated goal of encouraging value added industries, such as
       Case 1:20-cv-00120-GSK Document 25               Filed 09/21/21    Page 21 of 27

Consol. Court No. 20-00119                                                                Page 21


biodiesel.” IDM at 12. Furthermore, Commerce cited to additional factual evidence on the record,

including information regarding biodiesel prices, the biodiesel market, a new decree setting

Argentine export taxes on soybeans and biodiesel at thirty and twenty-seven percent, respectively,

and a second new decree setting Argentine export taxes on soybeans and biodiesel at thirty-three

and thirty percent, respectively. IDM at 5–6. These facts reasonably support Commerce’s

conclusion that, despite the temporarily consistent export tax differential, there were no changed

circumstances indicating that the LTAR program no longer existed. Thus, Commerce’s change in

position was explained and based on substantial evidence in light of the additional information

placed on the record after the Preliminary Results. 4 See Hyundai Steel, 319 F. Supp. 3d at 1343

(citing Timken Co., 23 CIT at 515, 59 F. Supp. 2d at 1376).

       Plaintiffs rely too heavily on the export tax differential between soybeans and biodiesel.

While the consistent export tax differential between soybeans and biodiesel may detract from

Commerce’s final negative CCR determination, the numerous changes to Argentina’s export tax

regime and the draft bill stating that export duties would be reduced for goods that added value

through their production detract from a conclusion that the countervailable subsidies found in the

underlying investigation were no longer in place. See IDM at 6. Plaintiffs’ assertion amounts to

a “mere disagreement” with Commerce’s conclusion and weight of the evidence rather than an

assertion that Commerce’s conclusion was not based on substantial evidence. Haixing Jingmei,

335 F. Supp. 3d at 1346. Therefore, the court concludes that Commerce adequately explained its



4
  The court notes that even where the record does not change between the preliminary and final
determinations, Commerce may change its analysis of the same factual record evidence before the
final determinations. E.g., Husteel Co. v. United States, 39 CIT __, __, 98 F. Supp. 3d 1315, 1357
(2015) (“Husteel”) (holding that Commerce may “reverse course on [an] issue in the Final
Determination without having received any new evidence following the Preliminary
Determination.”). Specifically, “Commerce [is] not prohibited from reconsidering its analysis of
the evidence.” Id.
       Case 1:20-cv-00120-GSK Document 25                Filed 09/21/21      Page 22 of 27

Consol. Court No. 20-00119                                                                  Page 22


decision, including by addressing its weighing of the evidence regarding the export tax differential,

and based its decision on substantial record evidence.

               B.      Commerce’s Final Results Were Not Based on Speculation.

       Plaintiffs also contend that Commerce’s Final Results were based on impermissible

speculation rather than substantial evidence. Pls.’ Br. at 18–21. Plaintiffs characterize the Final

Results as based on Commerce’s mere speculation that Argentina’s export duties could be subject

to change based on a rejected draft version of Argentine legislation and a political party platform

document. Id. at 20. Plaintiffs further note that the draft language Commerce relied upon was

“rejected and deleted” from the final bill. Pls.’ Resp. to Oral Arg. Questions at 14.

       The Government and NBB argue that Commerce’s determination was based on substantial

record evidence, including evidence placed on the record after the Preliminary Results were issued,

rather than mere speculation. Def.-Inter.’s Br. at 13; Def.’s Br. at 17–19. The Government and

NBB contend that, instead, Commerce found that Argentina issued seven decrees altering its

export tax regime since the original investigation, and that certain of those decrees were set to

expire. Def.’s Br. at 10, 18; Def.-Inter.’s Br.at 14–17. At the time that the Preliminary Results

were issued, Commerce found that Argentina had submitted an economic reform proposal to the

IMF, corroborating the GOA’s claims that it had shifted the focus of its export tax regime from

selective economic development to general revenue collection and economic stability. 84 Fed.

Reg. at 32,716. However, as NBB notes, after the Preliminary Results were issued, Argentina

elected a new president whose administration began “unraveling” these changes and intended to

renegotiate the IMF deal. Def.-Inter.’s Br. at 12, 24; Mem. from M. Hoadley to File re New Factual

Information Attach. 1 (Dec. 17, 2019), P.R. 108. NBB notes that in the past, Commerce has

refrained from changing cash deposit rates or re-analyzing countervailability except under
       Case 1:20-cv-00120-GSK Document 25                 Filed 09/21/21      Page 23 of 27

Consol. Court No. 20-00119                                                                    Page 23


extremely narrow circumstances where it has found “clear cut and discrete” changes to subsidy

programs. Def.-Inter.’s Br. at 22 (quoting IDM at 7). NBB claims that Commerce acted in line

with its past practice here by not finding clear cut and discrete changed circumstances sufficient

to warrant a change in the cash deposit rates for biodiesel from Argentina. Id. at 22–23.

       The court concludes that Commerce’s Final Results were supported by substantial evidence

and not based on speculation. First, the court acknowledges that there are limits to Commerce’s

discretion in evaluating record evidence -- namely, Commerce may not base its conclusions on

speculation. OSI Pharm., LLC v. Apotex Inc., 939 F.3d 1375, 1382–83 (Fed. Cir. 2019) (citing

Intell. Ventures I LLC v. Motorola Mobility LLC, 870 F.3d 1320, 1331 (Fed. Cir. 2017)); see also

Maverick Tube Corp. v. United States, No. 14-00229, 2016 CIT LEXIS 17, at *8 (Feb. 22, 2016);

Wash. Int’l Ins. Co. v. United States, 33 CIT 1023, 1027 n. 6, 1036–38 (2009). However, the court

concludes that Commerce’s Final Results were not based on mere speculation.

       Although Commerce based its conclusions in part on predictions about Argentina’s export

tax regime in the immediate future, these predictions were based on trends established by

substantial record evidence and existing circumstances. Commerce specifically made note of

seven completed changes to Argentina’s tax regime that affected the export taxes on soybeans and

biodiesel. IDM at 5–6. Commerce also cited a platform development document and draft bill

from the Justicialist Party that supported its conclusion. IDM at 6. Commerce’s Final Results did

not reflect anticipated future changes to Argentina’s export tax regime, rather, Commerce assessed

the state of Argentina’s export tax regime at the time of the Final Results. 5 This is not mere



5
 Plaintiffs point out that CVD law includes a prospective method for setting cash deposit rates
and a retrospective method for assessing duties, arguing that the purpose of a CCR is to reset the
cash deposit rate and later assess final duty rates based on actual imports. Pls.’ Br. at 18–19 (citing
Sioux Honey, 672 F.3d at 1047). Plaintiffs claim that the dual prospective and retrospective
       Case 1:20-cv-00120-GSK Document 25                 Filed 09/21/21     Page 24 of 27

Consol. Court No. 20-00119                                                                   Page 24


speculation as Plaintiffs contend.     The Government correctly notes that Commerce has no

obligation to change cash deposit rates at the conclusion of a CCR and provide prospective relief

to Plaintiffs, even while acknowledging Plaintiffs’ claims about ceased shipments of biodiesel that

would have precluded a change to the CVD Order through administrative review. Def.’s Br. at 9.

Rather, Plaintiffs carry the burden of persuasion “with respect to whether changed circumstances

sufficient to warrant” revocation of a CVD order exist. See 19 U.S.C. § 1675(b)(3)(A). That

Plaintiffs failed to carry that burden throughout the investigation does not mean that Commerce’s

decision was based on speculation alone.

       In short, the court concludes that Commerce’s Final Results were based on substantial

evidence and not mere speculation.

       III.    Plaintiffs Failed to Exhaust Administrative Remedies Regarding Timeliness.

       Pursuant to 19 C.F.R. § 351.216(e), Commerce must issue the final results of a CCR within

270 days of initiation. However, due to various delays, Commerce issued its final determination

546 days after initiating this CCR. See CCR Initiation; Final Results. Plaintiffs challenge

Commerce’s Final Results as untimely. Pls.’ Br. at 15–18. The Government and NBB argue that

the court should not consider Plaintiffs’ timeliness argument, because Plaintiffs failed to raise this

issue at the administrative level and exhaust their administrative remedies. Def.’s Br. at 20; Def.-

Inter.’s Br. at 25. The Government further observes that in September 2019, after the tolling period

caused by the Government shutdown and after Commerce had issued a case-specific hold on

deadlines, there were significant outstanding issues to resolve in the CCR. Def.’s Br. at 20. As




systems show Congressional intent for a CCR to capture only changes that have already occurred
at the time of the review. Id. at 18. Because the court finds that Commerce supported its
conclusion with substantial record evidence and assessed the state of the Argentine export tax
regime at the time of its Final Results, the court need not address this contention.
       Case 1:20-cv-00120-GSK Document 25                 Filed 09/21/21      Page 25 of 27

Consol. Court No. 20-00119                                                                    Page 25


such, the Government argues that Plaintiffs had “ample notice” that Commerce would issue its

Final Results after the 270-day deadline. Def.’s Br. at 20.

       Under 28 U.S.C. § 2637(d), a party must present “all arguments . . . relevant to the . . . final

[determination]” directly to Commerce before bringing those challenges to the court. Four narrow

exceptions exist to relieve a party from this exhaustion requirement, where: “(1) plaintiff’s

argument involves a pure question of law; (2) there is a lack of timely access to the confidential

record; (3) a judicial decision rendered subsequent to the administrative determination materially

affected the issue; or (4) raising the issue at the administrative level would have been futile.”

Gerber Food (Yunnan) Co. v. United States, 33 CIT 186, 193, 601 F. Supp. 3d 1370, 1377 (2009)

(citation omitted).

       As they acknowledge, Plaintiffs failed to raise timeliness in their briefs of September 2019

or at any time between September 2019 and May 2020, when Commerce issued its Final Results. 6

See Case Br. of the Gov’t of Argentina (Sept. 17, 2019), P.R. 89; Rebuttal Br. of the Gov’t of

Argentina in the CVD Changed Circumstances Review (Sept. 23, 2019), P.R. 93; Pls.’ Reply Br.

at 12–13. Plaintiffs argue that the futility exception applies such that the court should not require

exhaustion of this argument, as they could only have raised the issue after the deadline had already

passed. Pls.’ Reply Br. at 13. Plaintiffs also note that timeliness is not within the scope of 28

U.S.C. § 2637(d), because it is not a substantive issue that would affect the CCR. Id. at 12–13.



6
  Plaintiffs later assert that they “raised the issue [of timeliness] with Commerce five months before
the final results were issued,” citing a memorandum placed on the factual record. Pl. and Consol-
Pl.’s Joint Post-Arg. Submission at 4. However, the cited memorandum only states that
Argentina’s Ambassador to the United States “asked . . . where the decision-making process stood
and . . . when a determination would be made.” Mem. from A. Rankin to File re Telephone call
with Ambassador Fernando Oris de Roa to discuss Changed Circumstances Reviews (CCR) of
Biodiesel from Argentina 1 (Dec. 5, 2019), P.R. 104. There is no mention of the regulatory
deadline, potential prejudice to any party, or even an outright objection to the delays. The court
finds this memorandum insufficient to constitute exhaustion of administrative remedies.
          Case 1:20-cv-00120-GSK Document 25               Filed 09/21/21     Page 26 of 27

Consol. Court No. 20-00119                                                                   Page 26


However, the futility exception is narrow. Corus Staal BV v. United States, 502 F.3d 1370, 1379

(Fed. Cir. 2007). Pursuant to 28 U.S.C. § 2637(d), the court must, “where appropriate, require the

exhaustion of administrative remedies.” 28 U.S.C. 2637(d); see also Corus Staal, 502 F.3d at

1379. “Although the statutory injunction is not absolute, it indicates a congressional intent that,

absent a strong contrary reason, the court should insist that parties exhaust their remedies before

the pertinent administrative agencies.” Id. “The mere fact that an adverse decision may have been

likely does not excuse a party from a statutory or regulatory requirement that it exhaust

administrative remedies.” Id.

          The court concludes that Plaintiffs failed to exhaust administrative remedies regarding

timeliness. Commerce granted an extension to the briefing deadlines to the parties, so that briefs

were due just one day before the regulatory deadline for the CCR results. Mem. from M. Hoadley

to All Interested Parties re Changed Circs. Reviews of the Antidumping and Countervailing Duty

Orders on Biodiesel from Argentina: Deadline for Case and Rebuttal Brs. And Hr’g Requests;

Rejection of New Factual Information (Sept. 12, 2019), P.R. 85. Commerce also scheduled and

held a hearing on September 26, 2019, just after the deadline would have passed. Def.’s Br. at 4.

Plaintiffs thus had sufficient opportunity to raise their concerns regarding timeliness, both in their

briefs before the deadline and during the hearing after the deadline. At both times, it was clear

that Commerce would not meet the 270-day deadline so that it would not have been futile for

Plaintiffs to attempt to raise this issue so that Commerce could have at least addressed this point

prior to Plaintiffs bringing this challenge. The court also declines to apply the narrow futility

exception to this issue. 7




7
    Indeed, Plaintiffs do not request that the court vacate Commerce’s Final Results due to the delay.
       Case 1:20-cv-00120-GSK Document 25                 Filed 09/21/21      Page 27 of 27

Consol. Court No. 20-00119                                                                   Page 27


       In sum, given the notice that Plaintiffs had regarding the delayed issuance of the Final

Results and their failure to address timeliness before Commerce, the court concludes that Plaintiffs

failed to exhaust their administrative remedies on this issue and therefore declines to address it. 8

                                              CONCLUSION

       For the foregoing reasons, the court sustains Commerce’s Final Results and denies

Plaintiffs’ motion for judgment on the agency record.

       SO ORDERED.

                                                                      /s/ Gary S. Katzmann
                                                                      Gary S. Katzmann, Judge

Dated: September 21, 2021
       New York, New York




8
  Even if Plaintiffs had raised their concerns regarding timeliness at the administrative level, the
court notes that Commerce’s delayed issuance of the Final Results was a harmless error. Statutory
deadlines, much less the regulatory deadline in this case, are not mandatory in the absence of an
express statement of consequences from Congress. See Jiangsu Zhongji Lamination Materials
Co., (HK) v. United States, 43 CIT __, __, 396 F. Supp. 3d 1334, 1335 (2019). Furthermore,
Commerce has discretion to modify deadlines so long as the modification does not substantially
prejudice a complaining party. Am. Farm Lines v. Black Ball Freight Serv., 397 U.S. 532, 539
(1970). Plaintiffs argue that the delayed results negatively affected the shipments and economy of
LDC and the GOA, respectively, and furthermore that Commerce used the additional time to
collect information that it ultimately used to rule against Plaintiffs. Pls.’ Resp. to Oral Arg.
Questions at 16, 18. However, the examples Plaintiffs provide presume a positive outcome in the
CCR. The GOA also agreed to a “short extension” only twelve days before the 270-day deadline
of September 24, 2019. IDM at 3. The lack of substantial prejudice disposes of the timeliness
issue under the harmless error rule.
